
	
		II
		112th CONGRESS
		1st Session
		S. 405
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands
		  Act to provide a requirement for certain lessees, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Stream Protection Act of
			 2011.
		2.Requirement for
			 certain dual lesseesSection
			 8(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)) is amended by
			 adding at the end the following:
			
				(9)Requirement for certain
				lesseesIf a bidder for an
				oil or gas lease under this subsection is conducting oil and gas operations off
				the coast of Cuba, the Secretary shall not grant an oil or gas lease to the
				bidder unless the bidder submits to the Secretary—
					(A)a
				Cuban oil spill response plan, which shall include 1 or more
				worst-case-scenario oil discharge plans; and
					(B)evidence that the bidder has sufficient
				financial resources and other resources necessary for a cleanup effort, as
				determined by the Secretary, to respond to a worst case scenario oil discharge
				in Cuba that occurs in, or would impact, the waters of the United
				States.
					.
		3.Nondomestic Gulf
			 oil spill response plan
			(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of the Interior
			 (referred to in this section as the Secretary) shall carry out an
			 oil spill risk analysis and planning process for the development and
			 implementation of oil spill response plans for nondomestic oil spills in the
			 Gulf of Mexico.
			(b)RequirementsIn
			 developing plans under subsection (a), the Secretary shall—
				(1)consult with the
			 heads of other Federal agencies with relevant scientific and operational
			 expertise to verify that holders of oil and gas leases can conduct any response
			 and containment operations provided for in the plans;
				(2)ensure that all
			 critical information and spill scenarios are included in the plans, including
			 oil spill containment and control methods to ensure that holders of oil and gas
			 leased can conduct the operations provided for in the plans;
				(3)ensure that the
			 plans include shared international standards for natural resource extraction
			 activities;
				(4)in consultation
			 with the Secretary of State, to the maximum extent practicable, include
			 recommendations for Congress on a joint contingency plan with the countries of
			 Mexico, Cuba, and the Bahamas to ensure an adequate response to oil spills
			 located in the eastern Gulf of Mexico; and
				(5)to the maximum
			 extent practicable, ensure that the contingency plan described in paragraph (4)
			 contains a description of the organization and logistics of a response team for
			 each country described in that paragraph (including each applicable Federal and
			 State agency).
				(c)Modeling of
			 Cuban waters
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Administrator of the National Oceanic and Atmospheric
			 Administration shall conduct modeling of the Cuban waters.
				(2)Use of
			 modelingFor purposes of developing the plans required under
			 subsection (a), the Secretary shall take into account any modeling data
			 collected under paragraph (1).
				(d)Verification
			 processThe Secretary may conduct a verification process to
			 ensure that any companies operating in the United States that are conducting
			 drilling operations off the coast of Cuba are subject to standards that are as
			 stringent as the standards under the Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.).
			
